UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6542



ALBERT CHARLES BURGESS, JR.,

                                              Plaintiff - Appellant,

          versus


BLAKE E. TAYLOR, JR.; JOTTE SCARBOROUGH,
individually and in their official capacities
as employees of the South Carolina Department
of Corrections (SCDC),

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson. Cameron M. Currie, District Judge.
(CA-02-1090-8-22)


Submitted:   June 19, 2003                 Decided:   June 25, 2003


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Albert Charles Burgess, Jr., Appellant Pro Se. David Leon Morrison,
DAVIDSON, MORRISON & LINDEMANN, P.A., Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Albert Charles Burgess, Jr., appeals the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 42 U.S.C. § 1983 (2000) complaint.   We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.   See Burgess

v. Taylor, No. CA-02-1090-8-22 (D.S.C. Mar. 21, 2003). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           AFFIRMED




                                2